       Case 3:18-cv-00425-RDM Document 110 Filed 08/13/21 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                           : CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                   : (JUDGE MARIANI)

              V.


POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                          ORDER

      AND NOW, THIS         AA         DAY OF AUGUST 2021, upon consideration of

Defendant's Motion in Limine to Bar Evidence Regarding Administrative Workers

Compensation Proceedings and Dismissed Claims and Motion for Limiting Instruction (Doc.

65) filed by Defendant PMRPC and all relevant documents, for the reasons set forth in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Defendant's Motion in Limine to Bar Evidence Regarding Administrative Workers

      Compensation Proceedings and Dismissed Claims and Motion for Limiting

       Instruction (Doc. 65) filed by Defendant PMRPC is GRANTED IN PART and

       DENIED WITHOUT PREJUDICE IN PART;

   2. The motion is GRANTED insofar as Plaintiff is precluded from presenting evidence

       related to his wrongful discharge claim;
   Case 3:18-cv-00425-RDM Document 110 Filed 08/13/21 Page 2 of 2




3. The motion is DENIED WITHOUT PREJUDICE in all other respects.




                                          obert D. Mariani
                                         United States District Judge
